 1   E. Paul Dougherty, Jr. (State Bar No. 182138)
     Robert M. Anderson (State Bar No. 75698)
 2   WILSON, ELSER, MOSKOWITZ,
        EDELMAN & DICKER LLP
 3   555 South Flower Street, Suite 2900
     Los Angeles, California 90071
 4   Telephone:(213) 443-5100
     Facsimile: (213) 443-5101
 5   E-mail: paul.dougherty@wilsonelser.com
 6           robert.anderson@wilsonelser.com
     Attorneys for Defendant,
 7   GRAVITY CARTEL, LLC
 8
                            UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF CALIFORNIA
10

11   DEAN GODING and DORENA                 )       Case No. 2:19-CV-00504-MCE-KJN
     GODING,                                )       Hon. Morrison C. England, Jr.
12                                          )
                                Plaintiffs, )
13                                          )       STIPULATED PROTECTIVE
     v.                                     )       ORDER
14                                          )
     GRAVITY CARTEL, LLC, and DOES )
15   1 through 100, inclusive,              )
                                            )
16                             Defendants. )
                                            )
17                                          )
18           Plaintiffs, DEAN GODING and DORENA GODING, and Defendant,
19   GRAVITY CARTEL, LLC, by and through their counsel of record, and pursuant to
20   Local Rules 141.1, 143 and 302(c)(1) of the above-entitled court, hereby stipulate
21   to the following protective order:
22                                  PROTECTIVE ORDER
23   1.      PURPOSES AND LIMITATIONS
24           Disclosure and discovery activity in this action are likely to involve
25   production of confidential, proprietary, or private information for which special
26   protection from public disclosure and from use for any purpose other than
27   prosecuting this litigation may be warranted. Accordingly, good cause exists for a
28   protective order, and the parties hereby stipulate to and petition the court to enter
                                               {00231210}1
                                      STIPULATED PROTECTIVE ORDER
     3378609v.1
 1   this Stipulated Protective Order. The parties acknowledge that this Order does not
 2   confer blanket protections on all disclosures or responses to discovery and that the
 3   protection it affords from public disclosure and use extends only to the limited
 4   information or items that are entitled to confidential treatment under the applicable
 5   legal principles. The parties further acknowledge, as set forth in Section 12.3
 6   below, that this Stipulated Protective Order does not entitle them to file confidential
 7   information under seal. Local Rule 141 sets forth the procedures that must be
 8   followed and the standards that will be applied when a party seeks permission from
 9   the court to file material under seal.
10   2.      DEFINITIONS
11           2.1   Challenging Party: a Party or Non-Party that challenges the
12   designation of information or items under this Order.
13           2.2   “CONFIDENTIAL” Information or Items: information (regardless of
14   how it is generated, stored or maintained) or tangible things that qualify for
15   protection under Federal Rule of Civil Procedure 26(c).
16           2.3   Counsel (without qualifier): Outside Counsel of Record and House
17   Counsel (as well as their support staff).
18           2.4   Designating Party: a Party or Non-Party that designates information or
19   items that it produces in disclosures or in responses to discovery as
20   “CONFIDENTIAL.”
21           2.5   Disclosure or Discovery Material: all items or information, regardless
22   of the medium or manner in which it is generated, stored, or maintained (including,
23   among other things, testimony, transcripts, and tangible things), that are produced
24   or generated in disclosures or responses to discovery in this matter.
25           2.6   Expert: a person with specialized knowledge or experience in a matter
26   pertinent to the litigation who has been retained by a Party or its counsel to serve as
27   an expert witness or as a consultant in this action.
28           2.7   House Counsel: attorneys who are employees of a party to this action.
                                              {00231210}2
                                     STIPULATED PROTECTIVE ORDER
     3378609v.1
 1   House Counsel does not include Outside Counsel of Record or any other outside
 2   counsel.
 3           2.8   Non-Party: any natural person, partnership, corporation, association,
 4   or other legal entity not named as a Party to this action.
 5           2.9   Outside Counsel of Record: attorneys who are not employees of a
 6   party to this action but are retained to represent or advise a party to this action and
 7   have appeared in this action on behalf of that party or are affiliated with a law firm
 8   which has appeared on behalf of that party.
 9           2.10 Party: any party to this action, including all of its officers, directors,
10   employees, consultants, retained experts, and Outside Counsel of Record (and their
11   support staffs).
12           2.11 Producing Party: a Party or Non-Party that produces Disclosure or
13   Discovery Material in this action.
14           2.12 Professional Vendors: persons or entities that provide litigation
15   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
16   demonstrations, and organizing, storing, or retrieving data in any form or medium)
17   and their employees and subcontractors.
18           2.13 Protected Material: any Disclosure or Discovery Material that is
19   designated as “CONFIDENTIAL.”
20           2.14 Receiving Party: a Party that receives Disclosure or Discovery
21   Material from a Producing Party.
22   3.      SCOPE
23           The protections conferred by this Order cover not only Protected Material (as
24   defined above), but also (1) any information copied or extracted from Protected
25   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
26   and (3) any testimony, conversations, or presentations by Parties or their Counsel
27   that might reveal Protected Material. However, the protections conferred by this
28   Order do not cover the following information: (a) any information that is in the
                                               {00231210}3
                                      STIPULATED PROTECTIVE ORDER
     3378609v.1
 1   public domain at the time of disclosure to a Receiving Party or becomes part of the
 2   public domain after its disclosure to a Receiving Party as a result of publication not
 3   involving a violation of this Order, including becoming part of the public record
 4   through trial or otherwise; and (b) any information known to the Receiving Party
 5   prior to the disclosure or obtained by the Receiving Party after the disclosure from a
 6   source who obtained the information lawfully and under no obligation of
 7   confidentiality to the Designating Party. Any use of Protected Material at trial shall
 8   be governed by a separate agreement or order.
 9   4.      DURATION
10           Even after final disposition of this litigation, the confidentiality obligations
11   imposed by this Order shall remain in effect until a Designating Party agrees
12   otherwise in writing or a court order otherwise directs. Final disposition shall be
13   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
14   or without prejudice; and (2) final judgment herein after the completion and
15   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
16   including the time limits for filing any motions or applications for extension of time
17   pursuant to applicable law.
18   5.      DESIGNATING PROTECTED MATERIAL
19           5.1   Exercise of Restraint and Care in Designating Material for Protection.
20   Each Party or Non-Party that designates information or items for protection under
21   this Order must take care to limit any such designation to specific material that
22   qualifies under the appropriate standards. The Designating Party must designate for
23   protection only those parts of material, documents, items, or oral or written
24   communications that qualify – so that other portions of the material, documents,
25   items, or communications for which protection is not warranted are not swept
26   unjustifiably within the ambit of this Order. Mass, indiscriminate, or routinized
27   designations are prohibited. Designations that are shown to be clearly unjustified or
28   that have been made for an improper purpose (e.g., to unnecessarily encumber or
                                                {00231210}4
                                       STIPULATED PROTECTIVE ORDER
     3378609v.1
 1   retard the case development process or to impose unnecessary expenses and
 2   burdens on other parties) expose the Designating Party to sanctions. If it comes to a
 3   Designating Party’s attention that information or items that it designated for
 4   protection do not qualify for protection, that Designating Party must promptly
 5   notify all other Parties that it is withdrawing the mistaken designation.
 6           5.2   Manner and Timing of Designations. Except as otherwise provided in
 7   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 9   under this Order must be clearly so designated before the material is disclosed or
10   produced. Designation in conformity with this Order requires:
11                 (a) for information in documentary form (e.g., paper or electronic
12   documents or information in documentary form (e.g., paper or electronic
13   documents, but excluding transcripts of depositions or other pretrial or trial
14   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
15   page that contains protected material. If only a portion or portions of the material
16   on a page qualifies for protection, the Producing Party also must clearly identify the
17   protected portion(s) (e.g., by making appropriate markings in the margins). A Party
18   or Non-Party that makes original documents or materials available for inspection
19   need not designate them for protection until after the inspecting Party has indicated
20   which material it would like copied and produced. During the inspection and
21   before the designation, all of the material made available for inspection shall be
22   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
23   documents it wants copied and produced, the Producing Party must determine
24   which documents, or portions thereof, qualify for protection under this Order.
25   Then, before producing the specified documents, the Producing Party must affix the
26   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
27   portion or portions of the material on a page qualifies for protection, the Producing
28   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                              {00231210}5
                                     STIPULATED PROTECTIVE ORDER
     3378609v.1
 1   markings in the margins).
 2                 (b) for testimony given in deposition or in other pretrial or trial
 3   proceedings, that the Designating Party identify on the record, before the close of
 4   the deposition, hearing, or other proceeding, all protected testimony.
 5                 (c) for information produced in some form other than documentary
 6   and for any other tangible items, that the Producing Party affix in a prominent place
 7   on the exterior of the container or containers in which the information or item is
 8   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
 9   information or item warrant protection, the Producing Party, to the extent
10   practicable, shall identify the protected portion(s).
11           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
12   failure to designate qualified information or items does not, standing alone, waive
13   the Designating Party’s right to secure protection under this Order for such
14   material. Upon timely correction of a designation, the Receiving Party must make
15   reasonable efforts to assure that the material is treated in accordance with the
16   provisions of this Order.
17   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
18           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
19   designation of confidentiality at any time. Unless a prompt challenge to a
20   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
21   substantial unfairness, unnecessary economic burdens, or a significant disruption or
22   delay of the litigation, a Party does not waive its right to challenge a confidentiality
23   designation by electing not to mount a challenge promptly after the original
24   designation is disclosed.
25           6.2   Meet and Confer. The Challenging Party shall initiate the dispute
26   resolution process by providing written notice of each designation it is challenging
27   and describing the basis for each challenge. To avoid ambiguity as to whether a
28   challenge has been made, the written notice must recite that the challenge to
                                              {00231210}6
                                     STIPULATED PROTECTIVE ORDER
     3378609v.1
 1   confidentiality is being made in accordance with this specific Section 6.2 of the
 2   Protective Order. The parties shall attempt to resolve each challenge in good faith
 3   and must begin the process by conferring directly (in voice to voice dialogue; other
 4   forms of communication are not sufficient) within 14 days of the date of service of
 5   notice. In conferring, the Challenging Party must explain the basis for its belief that
 6   the confidentiality designation was not proper and must give the Designating Party
 7   an opportunity to review the designated material, to reconsider the circumstances,
 8   and, if no change in designation is offered, to explain the basis for the chosen
 9   designation. A Challenging Party may proceed to the next stage of the challenge
10   process only if it has engaged in this meet and confer process first or establishes
11   that the Designating Party is unwilling to participate in the meet and confer process
12   in a timely manner.
13           6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
14   court intervention, the Designating Party may file and serve a motion to retain
15   confidentiality under Local Rules 230 and 302(c)(1) (and in compliance with Local
16   Rule 141, if applicable), or the Challenging Party may file a motion challenging a
17   confidentiality designation. Any motion brought pursuant to this provision must be
18   accompanied by a competent declaration affirming that the movant has complied
19   with the meet and confer requirements imposed by Section 6.2 above. The burden
20   of persuasion in any such judicial challenge proceeding shall be on the Designating
21   Party. Frivolous motions, and those made for an improper purpose (e.g., to harass
22   or impose unnecessary expenses and burdens on other parties), may expose the
23   moving party to sanctions. All parties shall continue to afford the material in
24   question the level of protection to which it is entitled under the Producing Party’s
25   designation until the court rules on the motion.
26   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
27           7.1   Basic Principles. A Receiving Party may use Protected Material that is
28   disclosed or produced by another Party or by a Non-Party in connection with this
                                              {00231210}7
                                     STIPULATED PROTECTIVE ORDER
     3378609v.1
 1   case only for prosecuting, defending, or attempting to settle this litigation. Such
 2   Protected Material may be disclosed only to the categories of persons and under the
 3   conditions described in this Order. When the litigation has been terminated, a
 4   Receiving Party must comply with the provisions of Section 13 below. Protected
 5   Material must be stored and maintained by a Receiving Party at a location and in a
 6   secure manner that ensures that access is limited to the persons authorized under
 7   this Order.
 8           7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 9   otherwise ordered by the court or permitted in writing by the Designating Party, a
10   Receiving Party may disclose any information or item designated
11   “CONFIDENTIAL” only to:
12                 (a) the Receiving Party’s Outside Counsel of Record in this action, as
13   well as employees of said Outside Counsel of Record to whom it is reasonably
14   necessary to disclose the information for this litigation and who have signed the
15   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
16   A;
17                 (b) the officers, directors, and employees (including House Counsel)
18   of the Receiving Party to whom disclosure is reasonably necessary for this litigation
19   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
20   A);
21                 (c) Experts (as defined in this Order) of the Receiving Party to whom
22   disclosure is reasonably necessary for this litigation and who have signed the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24                 (d) the court and its personnel;
25                 (e) court reporters and their staff;
26                 (f) professional jury or trial consultants, mock jurors, and Professional
27   Vendors to whom disclosure is reasonably necessary for this litigation and who
28   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                               {00231210}8
                                      STIPULATED PROTECTIVE ORDER
     3378609v.1
 1                 (g) during their depositions, witnesses in the action to whom
 2   disclosure is reasonably necessary and who have signed the “Acknowledgment and
 3   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
 4   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
 5   to depositions that reveal Protected Material must be separately bound by the court
 6   reporter and may not be disclosed to anyone except as permitted under this
 7   Stipulated Protective Order.
 8                 (g) the author or recipient of a document containing the information or
 9   a custodian or other person who otherwise possessed or knew the information.
10   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
11           PRODUCED IN OTHER LITIGATION
12           If a Party is served with a subpoena or a court order issued in other litigation
13   that compels disclosure of any information or items designated in this action as
14   “CONFIDENTIAL,” that Party must:
15                 (a) promptly notify in writing the Designating Party. Such
16   notification shall include a copy of the subpoena or court order;
17                 (b) promptly notify in writing the party who caused the subpoena or
18   order to issue in the other litigation that some or all of the material covered by the
19   subpoena or order is subject to this Protective Order. Such notification shall include
20   a copy of this Stipulated Protective Order; and
21                 (c) cooperate with respect to all reasonable procedures sought to be
22   pursued by the Designating Party whose Protected Material may be affected.
23           If the Designating Party timely seeks a protective order, the Party served with
24   the subpoena or court order shall not produce any information designated in this
25   action as “CONFIDENTIAL” before a determination by the court from which the
26   subpoena or order issued, unless the Party has obtained the Designating Party’s
27   permission. The Designating Party shall bear the burden and expense of seeking
28   protection in that court of its confidential material – and nothing in these provisions
                                               {00231210}9
                                      STIPULATED PROTECTIVE ORDER
     3378609v.1
 1   should be construed as authorizing or encouraging a Receiving Party in this action
 2   to disobey a lawful directive from another court.
 3   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 4           PRODUCED IN THIS LITIGATION
 5           9.1 The terms of this Order are applicable to information produced by a
 6   Non-Party in this action and designated as “CONFIDENTIAL.” Such information
 7   produced by Non-Parties in connection with this litigation is protected by the
 8   remedies and relief provided by this Order. Nothing in these provisions should be
 9   construed as prohibiting a Non-Party from seeking additional protections.
10           9.2 In the event that a Party is required, by a valid discovery request, to
11   produce a Non-Party’s confidential information in its possession, and the Party is
12   subject to an agreement with the Non-Party not to produce the Non-Party’s
13   confidential information, then the Party shall:
14                 (a) promptly notify in writing the Requesting Party and the Non-Party
15   that some or all of the information requested is subject to a confidentiality
16   agreement with a Non-Party;
17                 (b) promptly provide the Non-Party with a copy of the Stipulated
18   Protective Order in this litigation, the relevant discovery request(s), and a
19   reasonably specific description of the information requested; and
20                 (c) make the information requested available for inspection by the
21   Non-Party.
22           9.3 If the Non-Party fails to object or seek a protective order from this court
23   within 14 days of receiving the notice and accompanying information, the
24   Receiving Party may produce the Non-Party’s confidential information responsive
25   to the discovery request. If the Non-Party timely seeks a protective order, the
26   Receiving Party shall not produce any information in its possession or control that
27   is subject to the confidentiality agreement with the Non-Party before a
28   determination by the court. Absent a court order to the contrary, the Non-Party
                                              {00231210}10
                                      STIPULATED PROTECTIVE ORDER
     3378609v.1
 1   shall bear the burden and expense of seeking protection in this court of its Protected
 2   Material.
 3   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 5   Protected Material to any person or in any circumstance not authorized under this
 6   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 7   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 8   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
 9   or persons to whom unauthorized disclosures were made of all the terms of this
10   Order, and (d) request such person or persons to execute the “Acknowledgment and
11   Agreement to Be Bound” that is attached hereto as Exhibit A.
12   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13           PROTECTED MATERIAL
14           When a Producing Party gives notice to Receiving Parties that certain
15   inadvertently produced material is subject to a claim of privilege or other
16   protection, the obligations of the Receiving Parties are those set forth in Federal
17   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
18   whatever procedure may be established in an e-discovery order that provides for
19   production without prior privilege review. Pursuant to Federal Rule of Evidence
20   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
21   of a communication or information covered by the attorney-client privilege or work
22   product protection, the parties may incorporate their agreement in the stipulated
23   protective order submitted to the court.
24   12.     MISCELLANEOUS
25           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26   person to seek its modification by the court in the future.
27           12.2 Right to Assert Other Objections. By stipulating to the entry of this
28   Protective Order no Party waives any right it otherwise would have to object to
                                              {00231210}11
                                      STIPULATED PROTECTIVE ORDER
     3378609v.1
 1   disclosing or producing any information or item on any ground not addressed in this
 2   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 3   ground to use in evidence of any of the material covered by this Protective Order.
 4           12.3 Filing Protected Material. Without written permission from the
 5   Designating Party or a court order secured after appropriate notice to all interested
 6   persons, a Party may not file in the public record in this action any Protected
 7   Material. A Party that seeks to file under seal any Protected Material must comply
 8   with Local Rule 141. Protected Material may only be filed under seal pursuant to a
 9   court order authorizing the sealing of the specific Protected Material at issue.
10   Pursuant to Local Rule 141, a sealing order will issue only upon a request
11   establishing that the Protected Material at issue is privileged, protectable as a trade
12   secret, or otherwise entitled to protection under the law.
13   13.     FINAL DISPOSITION
14           Within 60 days after the final disposition of this action, as defined in Section
15   4 above, each Receiving Party must return all Protected Material to the Producing
16   Party or destroy such material. As used in this subdivision, “all Protected Material”
17   includes all copies, abstracts, compilations, summaries, and any other format
18   reproducing or capturing any of the Protected Material. Whether the Protected
19   Material is returned or destroyed, the Receiving Party must submit a written
20   certification to the Producing Party (and, if not the same person or entity, to the
21   Designating Party) that affirms that the Receiving Party has not retained any copies,
22   abstracts, compilations, summaries or any other format reproducing or capturing
23   any of the Protected Material. Notwithstanding this provision, Counsel are entitled
24   to retain an archival copy of all pleadings, motion papers, trial, deposition, and
25   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
26   expert reports, attorney work product, and consultant and expert work product, even
27   if such materials contain Protected Material. Any such archival copies that contain
28   or constitute Protected Material remain subject to this Protective Order as set forth
                                              {00231210}12
                                      STIPULATED PROTECTIVE ORDER
     3378609v.1
 1   in Section 4 above.
 2   IT IS SO STIPULATED BY AND THROUGH COUNSEL OF RECORD.
 3   DATED: December 12, 2019             WILCOXEN CALLAHAM, LLP
 4

 5                                        By:         /s/
 6                                              William C. Callaham
                                                Christopher G. Romero
 7
                                                Attorneys for Plaintiffs,
 8                                              DEAN GODING and DORENA GODING
 9
     DATED: December 12, 2019             WILSON, ELSER, MOSKOWITZ,
10                                        EDELMAN & DICKER LLP
11

12                                        By:        /s/
13                                              E. Paul Dougherty, Jr.
                                                Robert M. Anderson
14                                              Attorneys for Defendant,
15                                              GRAVITY CARTEL, LLC
16                                           ORDER
17
             The Court has reviewed the parties’ stipulated protective order, and
18
     GRANTS the request subject to the following authorities and exceptions.
19
     Primarily, the Court notes that the parties have not provided sufficient information
20
     on which the Court can make its findings required by Ninth Circuit precedent and
21
     the Court’s Local Rules. Generally, the public can gain access to litigation
22
     documents and information produced during discovery unless the party opposing
23
     disclosure shows ‘good cause’ why a protective order is necessary.” Phillips ex rel.
24
     Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002). “For
25
     good cause to exist, the party seeking protection bears the burden of showing
26
     specific prejudice or harm will result if no protective order is granted.” Phillips ex
27
     rel. Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); see also
28
     Makar-Wellbon v. Sony Elecs., Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
                                             {00231210}13
                                     STIPULATED PROTECTIVE ORDER
     3378609v.1
 1   stipulated protective orders require good cause showing).
 2           The Ninth Circuit has recognized that the parties need not list the specific
 3   discovery documents in their stipulation, “given the onerous burden document
 4   review entails.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1131 (9th
 5   Cir. 2003). However, this and other authorities have recognized that blanket
 6   protective orders pose problems, both for the parties and for the court(s). See Id.
 7   (“[T]he blanket order makes appellate review difficult now that an intervenor is
 8   questioning the propriety of the original order.”); see also Oracle USA, Inc. v.
 9   Rimini St., Inc., 2012 WL 6100306, at *10 (D. Nev. Dec. 7, 2012) (“When a party
10   or non-party producing or disclosing materials in discovery has not met its burden
11   under Rule 26(c) that the discovery materials are entitled to protection from
12   disclosure, a stipulated protective order is inherently subject to challenge and
13   modification.” (citing San Jose Mercury News, Inc. v. United States District
14   Court–Northern District, 187 F.3d 1096, 1103 (9th Cir. 1999); Beckman Indus., Inc.
15   v. Int'l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992)). Thus, in this Circuit, “[b]road
16   allegations of harm, unsubstantiated by specific examples or articulated reasoning
17   do not satisfy the Rule 26(c) test.” Foltz, 331 F.3d at 1130.
18           In order to strike balance between the onerous burden of listing each
19   document and the likely–insufficient power of blanket protective orders, the Court’s
20   Local Rules instruct the parties, when requesting a protective order, to include in
21   their submission:
22           (1) A description of the types of information eligible for protection
23               under the order, with the description provided in general terms
                 sufficient to reveal the nature of the information (e.g., customer
24               list, formula for soda, diary of a troubled child);
25           (2) A showing of particularized need for protection as to each category
                 of information proposed to be covered by the order; and
26           (3) A showing as to why the need for protection should be addressed
27               by a court order, as opposed to a private agreement between or
                 among the parties.
28
                                              {00231210}14
                                      STIPULATED PROTECTIVE ORDER
     3378609v.1
 1

 2   Local Rule 141.1(c).

 3           Further, the Court notes that under “duration,” the parties have stipulated to

 4   enforcement of the protection “[e]ven after final disposition of this litigation.”

 5   However, the Local Rules clearly indicate that once this action is closed, “unless

 6   otherwise ordered, the Court will not retain jurisdiction over enforcement of the

 7   terms of any protective order filed in that action.” L.R. 141.1(f). Courts in the

 8   district generally do not agree to retain jurisdiction after closure of the case, and the

 9   Court will not do so here. See, e.g., MD Helicopters, Inc. v. Aerometals, Inc., 2017

10   WL 495778 (E.D. Cal., February 03, 2017).

11           Despite these inadequacies, the court approves the parties’ protective in order

12   to facilitate the exchange of discovery. Counsel of record should take note of the

13   above authorities for future proceedings.

14           IT IS SO ORDERED.

15   Dated: December 17, 2019

16

17

18
     godi.504
19

20

21

22

23

24

25

26
27

28
                                              {00231210}15
                                      STIPULATED PROTECTIVE ORDER
     3378609v.1
 1                                       EXHIBIT A
 2            ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3           I, _______________________________ [print or type full name], of
 4   ____________________________________________ [print or type full address],
 5   declare under penalty of perjury that I have read in its entirety and understand the
 6   Stipulated Protective Order that was issued by the United States District Court,
 7   Eastern District of California, on _______________ [print or type date], 2019, in
 8   the case of Dean Goding, et al. v. Gravity Cartel, LLC, Case No. 2:19-CV-00504-
 9   MCE-KJN. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt as
12   may be ordered by the court. I solemnly promise that I will not disclose in any
13   manner any information or item that is subject to this Stipulated Protective Order
14   to any person or entity except in strict compliance with the provisions of this
15   Stipulated Protective Order.
16           I further agree to submit to the jurisdiction of the United States District
17   Court, Northern District of California, for the purpose of enforcing the terms of
18   this Stipulated Protective Order, even if such enforcement proceedings occur after
19   termination of this action.
20           Executed this ____ day of _________, 20___, at ________________,
21   California.
22

23

24                                           (Signature)

25                                           ____________________________________
26                                           [Print Name]

27

28
                                             {00231210}1
                                   STIPULATED PROTECTIVE ORDER
     3378609v.1
